     2:20-cv-01748-BHH        Date Filed 08/27/20     Entry Number 19       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


C. Holmes, a/k/a Cynthia Holmes,         )
a/k/a Cynthia Holmes, M.D., a/k/a        )
Cynthia Collie Holmes,                   )
                                         )
                     Plaintiff,          )
                                         )        Civil Action No. 2:20-1748-BHH
v.                                       )
                                         )                       ORDER
Granuaile LLC; J.P. Walsh, individually )
and as related to Granuaile LLC;         )
L. Walsh, individually and as related to )
Granuaile LLC,                           )
                                         )
                     Defendants.         )
________________________________ )

       This matter is before the Court upon Plaint

complaint. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.), the matter was referred to a United States Magistrate Judge for preliminary

review.

       On August 5, 2020, Magistrate Judge Molly H. Cherry issued a Report and

                                               ssues and recommending that the Court

                                                  prejudice. In her Report, the Magistrate

Judge explained that this action is barred by the doctrine of res judicata based on the final

judgment in a prior action filed by Plaintiff against the same parties and alleging the same

claims. See Holmes v. Granuaile LLC, et al., No. 2:16-cv-3969-BHH, 2019 WL 350391

(D.S.C. Jan. 29, 2019),                                           Attached to the Magistrate

                                                    the right to file written objections to the

Report within fourteen days of being served with a copy. To date, no objections have been
         2:20-cv-01748-BHH    Date Filed 08/27/20     Entry Number 19      Page 2 of 2




filed.

          The Magistrate Judge makes only a recommendation to the Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co.

timely filed objection, a district court need not conduct a de novo review, but instead must

                               no clear error on the face of the record in order to accept the



          Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court adopts and inco

(ECF No. 17), and this action is dismissed as frivolous.

          AND IT IS SO ORDERED.

                                                  /s/Bruce H. Hendricks
                                                  The Honorable Bruce Howe Hendricks
                                                  United States District Judge

August 27, 2020
Charleston, South Carolina




                                              2
